Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/22/2019 have been considered by the examiner.

Claim Objections
Claim 23 is objected to because of the following informalities: 
The claim recites “The method of claim method of claim 10”. The Examiner suggests replacing “The method of claim method of claim 10” with “The method of claim 10”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 10-12 and 21-37 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Regarding claims 10 and 29, the claims recite a method for determining a correction meal rise value and a diabetes management device configured to determine an allowable amount of blood glucose.  The claims are directed towards a process and a machine, respectively which is one of the statutory categories of invention.
Based on the broadest reasonable interpretation of the claims as a whole, claims 10-12 and 21-37 are directed to the judicially recognized exception of an abstract idea of a mathematical relationship and/or a mental process as the skilled artisan is capable of transforming and calculating the data received by the system and making a mental assessment thereafter. The following limitations set forth said judicial exception:
“maintaining a plurality of active advice history records, each of the plurality of active advice history records having been generated during a predetermined time period relative to a current time, and each of the plurality of active advice history records identifying data relating to a bG influencing event and including a time corresponding to the bG influencing event”
“identifying, at one or more processors, a specific active advice history record of the plurality of active advice history records, wherein the events defined in the specific active advice history record include a bolus being associated with a carbohydrate intake event where the carbohydrate intake is greater than a predetermined threshold and further including an indication that insulin was administered to the patient in response to the bolus and correspond to a time that is more recent to a current time than other active advice history records in the plurality of active advice history records defining events that include a meal bolus and a confirmation of insulin”
“determining, at the one or more processors, an amount of time that has lapsed since the time corresponding to the specific active advice history record;”
“comparing, at the one or more processors, the amount of time to a predetermined time threshold”
“setting, at the one or more processors, the correction meal rise value equal to a full meal rise value as defined in the specific active advice history record when the amount of time is less than the predetermined time threshold;”
“and setting, at the one or more processors, the correction meal rise value equal to an adjusted meal rise value based on the amount of time and the full meal rise value when the amount of time is greater than the predetermined time threshold.”
Next, the claim as a whole is analyzed to determine whether any element, or combination of elements, integrates the identified judicial exception into a practical application.

For this part of the 101 analysis, the following additional limitations are considered:
“one or more processors”
Processors are well understood, routine, and convention means for computing data as demonstrated by the specification’s background. These appear to be nothing more than generic computer structures that do not add significantly more. Therefore, these elements do not amount to significantly more than a judicial exception.
Regarding claim 29, it appears to recite “a computer readable storage medium…”, “computer readable instructions…”, and “one or more processors…”, however these appear to be nothing more than generic computer structures and that do not add significantly more. Therefore, these elements do not amount to significantly more than a judicial exception.
Additionally, the ordered combination of elements do not add anything significantly more to the claimed subject matter. Specifically, the ordered combination of elements do not have any function that is not already supplied by each element individually. That is, the whole is not greater than the sum of its parts.
In view of the above, independent claims 10 and 29 fail to recite patent-eligible subject matter under 35 U.S.C. 101. 
Dependent claims 11-12, 21-28 and 30-37 fail to cure the deficiencies of independent claims 10 and 29 by merely reciting additional judicial exceptions, further limitations on additional exceptions already recited, and/or additional limitations that are not “significantly more.” Thus, claims 10-12 and 21-37 are rejected under 35 U.S.C. 101.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-12 and 21-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation “the bG level” in line 2. There is insufficient antecedent basis for this limitation in the claim. The term “the bG level” is not mentioned previous to this claim. 
Claim 10 recites the limitation “the patient” in line 2 and 14. There is insufficient antecedent basis for this limitation in the claim. The term “the patient” is not mentioned previous to this claim. 
Claim 10 recites the limitation “a current time” in lines 7 and 15. It is unclear if “a current time” refers to the previously mentioned “a current time” or another current time. 
Claim 10 recites the limitation “the events” in line 11. There is insufficient antecedent basis for this limitation in the claim. The term “the events” is not mentioned previous to this claim. For examination purposes, the examiner has interpreted “the events” to be “a bG influencing event” referred to in claim 10
Claim 10 recites the limitation “the time corresponding to the specific active advice history record” in line 19. There is insufficient antecedent basis for this limitation in the claim. The term “the time corresponding to the specific active advice history record” is not mentioned previous to this claim. 
Claim 12 recites the limitation “a patient” in line 8. It is unclear if “a patient” refers to the previously mentioned “the patient” or another patient. 
The term “snack size” in claim 22 is a relative term which renders the claim indefinite. The term “snack size” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The metes and bounds of “snack size” are not described so it is unclear what the amount of food must be to meet the claim.
Claim 23 recites the limitation “the allowable amount of bG value” in line 19. There is insufficient antecedent basis for this limitation in the claim. The term “the allowable amount of bG value” is not mentioned previous to this claim. 
Claim 24 recites the limitation “the allowable amount of bG value” in line 2. There is insufficient antecedent basis for this limitation in the claim. The term “the allowable amount of bG value” is not mentioned previous to this claim. 
Claim 24 recites the limitation “the sum” in line 2. There is insufficient antecedent basis for this limitation in the claim. The term “the sum” is not mentioned previous to this claim. 
Claim 29 recites the limitation “a patient” in line 3. It is unclear if “a patient” refers to the previously mentioned “a patient” or another patient. The dependent claims 31 and 32 recite “the patient”. It is unclear which patient “the patient” is referring to.
Claim 29 recites the limitation “the events” in line 14. There is insufficient antecedent basis for this limitation in the claim. The term “the events” is not mentioned previous to this claim. For examination purposes, the examiner has interpreted “the events” to be “one or more bG influencing event” referred to in claim 29
Claim 29 recites the limitation “the time corresponding to the specific active advice history record” in lines 21-22. There is insufficient antecedent basis for this limitation in the claim. The term “the time corresponding to the specific active advice history record” is not mentioned previous to this claim. 
Claim 29 recites the limitation “the correction meal rise value” in lines 24 and 27. There is insufficient antecedent basis for this limitation in the claim. The term “the correction meal rise value” is not mentioned previous to this claim. 
Claim 31 recites the limitation “the bG level” in lines 6 and 8. There is insufficient antecedent basis for this limitation in the claim. The term “the bG level” is not mentioned previous to this claim. 
Claim 32 recites the limitation “the one or more active advice history records” in lines 10-11. There is insufficient antecedent basis for this limitation in the claim. The term “the one or more active advice history records” is not mentioned previous to this claim.
Claim 32 recites the limitation “the bG level” in line 14. There is insufficient antecedent basis for this limitation in the claim. The term “the bG level” is not mentioned previous to this claim. 
Claim 32 recites the limitation “the allowable amount of bG value” in line 19 and 21. There is insufficient antecedent basis for this limitation in the claim. The term “the allowable amount of bG value” is not mentioned previous to this claim. 
Claim 33 recites the limitation “the allowable amount of bG value” in line 3. There is insufficient antecedent basis for this limitation in the claim. The term “the allowable amount of bG value” is not mentioned previous to this claim.
Claim 33 recites the limitation “the sum” in line 3. There is insufficient antecedent basis for this limitation in the claim. The term “the sum” is not mentioned previous to this claim.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 37 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 37 fails to recite any further structural features of the device so it does not further limit its base claim.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Subject Matter Allowable Over Prior Art
Claims 10-12 and 21-37 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and under 35 U.S.C. 101 set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
The primary reason for allowance of the claims is the inclusion of “determining a correction meal rise value, the correction meal rise value being indicative of an amount the bG level of the patient can increase with respect to a target bG value without requiring a correction bolus”, “setting, at the one or more processors, the correction meal rise value equal to a full meal rise value as defined in the specific active advice history record when the amount of time is less than the predetermined time threshold; and setting, at the one or more processors, the correction meal rise value equal to an adjusted meal rise value based on the amount of time and the full meal rise value when the amount of time is greater than the predetermined time threshold” and “a diabetes management device configured to determine an allowable amount of blood glucose (bG) of a patient”. The claims in the application are deemed to be directed to a non-obvious improvement over the prior art Mastrototaro (U.S. Publication No. 2007/0100222A1) and Moog (U.S. Publication No. 2019/0240406A1).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRACE L ROZANSKI whose telephone number is (571)272-7067. The examiner can normally be reached M-F 8:30am-5pm, alt F 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Alexander Valvis can be reached on 571-272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GRACE L ROZANSKI/Examiner, Art Unit 3791            

/THADDEUS B COX/Primary Examiner, Art Unit 3791